Dissenting Opinion by
Mb. Justice Pomeboy:
I cannot agree that the decision of the United States Supreme Court in Massiah v. United States, 377 U.S. 201, 12 L. Ed. 2d 246, handed down in 1964 and held not to be retroactive, should be applied to grant relief to this “nunc pro tunc” appellant whose conviction took place in 1946. See my dissenting opinion in Commonwealth v. Heard, 451 Pa. 125, 301 A. 2d 870 (1973).1
Accordingly, I respectfully dissent.
Mr. Chief Justice Jones joins in this dissenting opinion.

 In Heard, this Court permitted a nime pro tune appellant whose conviction was obtained in 1956 to avail himself of the exclusionary rule announced in Mapp v. Ohio, 367 U.S. 643, 6 L. Ed. 2d 1081 (1961), notwithstanding that the Mapp decision had been held by Linkletter v. Walker, 381 U.S. 618, 14 L. Ed. 2d 601 (1965) not to be retrospective. The rule of Massiah v. United States appears to have been accorded the same status by the memorandum opinion of the Supreme Court of the United States in McLeod v. Ohio, 381 U.S. 356, 14 L. Ed. 2d 682 (1965).